UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 (MARK ONE) FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-53874 CHINA AMERICA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 82-0326560 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 333 E. Huhua Road, Huating Economic & Development Area, Jiading District, Shanghai, China (Address of principal executive offices) (Zip Code) 86-21-59974046 (Registrant's telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 (or for such shorter period that the registrant was required to submit and post such files).Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.200,710,792 shares of common stock are issued and outstanding as of May 20, 2011. TABLE OF CONTENTS Page No. PARTI. - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4 Controls and Procedures. 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 18 Item 1A. Risk Factors. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3. Defaults Upon Senior Securities. 18 Item 4. (Removed and Reserved). 18 Item 5. Other Information. 18 Item 6. Exhibits. 18 Signatures 18 i INDEX OF CERTAIN DEFINED TERMS USED IN THIS REPORT “China America” “we,” “us,” “ours,” and similar terms refers to China America Holdings, Inc., a Florida corporation formerly known as Sense Holdings, Inc., and our subsidiaries; “AoHong Chemical” refers to Shanghai AoHong Chemical Co., Ltd., a Chinese limited liability company which is a majority owned subsidiary of China America, together with AoHong Chemical’s wholly owned subsidiaries Shanghai Binghong Trading Co., Ltd., a Chinese limited liability company,Shanghai Wuling Environmental Material Co., Ltd., a Chinese limited liability company,AoHong (Tianjin) Chemical Co., Ltd. a Chinese limited liability company (“AoHong Tianjin”), Shanghai Jinqian Chemical Co. Ltd. a Chinese limited liability company (“Jinqian Chemical”), and Guangzhou AoHongChemical Co., Ltd, formerly known as Guangzhou Jianxin Enterprise Co., Ltd., a Chinese limited liability company (“Guangzhou AoHong”); “China Direct” refers to China Direct Industries, Inc., a Florida corporation, and its subsidiaries.China Direct owns approximately 34% of our outstanding common stock; “Glodenstone” refers to Glodenstone Development Limited, a British Virgin Island company; “PRC” or “China” refers to the People’s Republic of China, and Our fiscal year ends on September 30. We have defined various periods that are covered in this report as follows: • “second quarter of fiscal 2011” — January 1, 2011 through March 31, 2011. • “second quarter of fiscal 2010” — January 1, 2010 through March 31, 2010. • “fiscal 2011” — October, 1, 2010 through September 30, 2011. • “fiscal 2010” — October, 1, 2009 through September 30, 2010. ii CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report contains forward-looking statements. These forward-looking statements are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to: • our ability to raise sufficient capital to satisfy our obligations, • risks associated with the lack of experience of our sole officer with U.S. public companies, • difference in legal protections under Chinese and U.S. laws, • the risk of doing business in the People's Republic of China ("PRC"), • restrictions on currency exchange, • dependence on key personnel, • enhanced government regulation, • compliance with PRC governmental regulation and environmental laws, • compliance with the United States Foreign Corrupt Practices Act, • limited insurance coverage, • market overhang from outstanding warrants and options, • absence of corporate governance protections, and • the impact of the penny stock rules on the trading in our common stock. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety and review the risks described in "Item 1A. - Risk Factors" in our Annual Report Form 10-K for the year ended September 30, 2010 as filed with the Securities and Exchange Commission (the “SEC”). Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. iii PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements CHINA AMERICA HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, September 30, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Assets of discontinued operations Total current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Notes payable $ $ - Notes payable-related party Accounts payable and accrued expenses Due to related parties Derivative liability Liabilities of discontinued operations Total current liabilities SHAREHOLDERS' EQUITY: China America Holdings, Inc. shareholders' equity Common stock: $.001 par value, 500,000,000 shares authorized; 192,710,792 and 176,710,792 shares issued and outstanding at March 31, 2011 and September 30, 2010, respectively Additional paid-in capital Statutory reserves Accumulated deficit ) ) Accumulated other comprehensive income Total China America Holdings, Inc. shareholders' equity Noncontrolling interest Total shareholders' equity Total liabilities and equity $ $ See notes to unaudited consolidated financial statements The accompanying notes are an integral part of the unaudited financial statements. - 1 - CHINA AMERICA HOLDNGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Eeded March 31, Six Months Ended March 31, Operating expenses: Consulting expense-related party $ General and administrative Total operating expenses Loss from continuing operations ) Other income (expenses): Interest expense-related party ) Other income - - Gain on change in fair value of derivative liability - Total other income (expenses) ) ) Net income (loss) from continuing operations before income taxes and noncontrolling interest ) Discontinued operations: (Loss) income from discontinued operations ) Loss on disposal of discontinued operations ) ) - Total (loss) income from discontinued operations ) ) (Loss) income before income taxes ) ) Income taxes - Net (loss) income ) ) Less: loss (income) attributable to noncontrolling interest ) ) ) Net (loss) income attributable to China America Holdings, Inc. $ ) $ ) $ ) $ ) Basic and diluted income (loss) per common share Income (loss) from continuing operation ) ) ) Income (loss) from discontinued operations ) ) $ ) $ $ ) $ ) Weighted common shares outstanding- basic and diluted Amounts attributable to China America Holdings, Inc. (Loss) income from continuing operations, net of tax $ ) $ ) $ ) $ ) (Loss) income from discontinued operations, net of tax (0
